DETAILED ACTION
This office action is a response the amendment and arguments field on April 29, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9-14, filed April 29, 2022, with respect to the rejection of Claims 1-4, 6-9 and 11-14 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-4, 6-9 and 11-14 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on April 29, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Agiwal (US 2021/0068162), Lin (US 2021/0105058), Li et al. (US 2019/0052343) and You et al. (US 2020/0068457).

Prior art reference Agiwal is directed to an apparatus and method of beam recovery on a secondary cell. The method involves receiving first configuration information on a special cell (SpCell) and second configuration information on a secondary cell (SCell), from a base station. The beam failure on the SCell is detected. The PRACH preamble and a PRACH occasion configured for beam failure recovery request transmission on the SCell based on the second configuration information are selected. The selected PRACH preamble over the selected PRACH occasion is transmitted, to the base station. The beam failure on SCell can be detected and recovered quickly (Agiwal Abstract; Figure 15, 24 and 25; Paragraph [0125, 0197-0207 and 0252-0266]).
Prior art reference Lin is directed to a beam failure recovery procedure for a secondary cell in mobile communications. An apparatus detects a beam failure of a serving cell. In response, the apparatus triggers a beam failure recovery request (BFRQ). The BFRQ remains pending until cancelled. In triggering the BFRQ the apparatus generates a BFRQ medium access control (MAC) control element (CE) and transmits the BFRQ MAC CE to a wireless network using a resource according to an uplink (UL) grant. Lin discloses truncated MAC CEs in which information may be omitted (Lin Abstract; Figure 3; Paragraph 0025, 0039-0048  and 0085]).
Prior art reference Li is directed to a method of beam recovery request (BRR) transmission is proposed. In a first step of beam failure detection, UE detects a beam failure condition of the original serving beam. In a second step of candidate beam identification, UE performs measurements for candidate beam selection. In a third step of BRR transmission, UE transmits a BRR message to BS upon the triggering condition for BRR is satisfied. In a fourth step of monitoring BS response, UE monitors BS response of the BRR transmission. In one advantageous aspect, the BRR transmission is over dedicated contention-free PUCCH resources, maybe with other uplink control information (UCI). Furthermore, the BRR message indicates the status of one or more configured beams, or the status of one or more identified beams, and reports corresponding beam quality indicators (Li Abstract; Paragraph [0021-0037]).
Prior art reference You is directed to a communication method, a terminal, and a base station, so that communication is performed between a terminal and a cell during cell handover. The method includes: receiving, by a terminal from a first base station, a cell identity of a first cell, at least one beam parameter of the first cell, and a resource associated with the at least one beam parameter, where the first cell belongs to a second base station; further, determining a target beam parameter, and sending information on a resource corresponding to the target beam parameter; and receiving a response to the information by using a receive beam associated with the target beam parameter, so that communication can be performed between the terminal and a cell during cell handover (You Abstract; Paragraph [0378-0490]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...in accordance with a determination that a beam failure occurs in a special cell, initiate a contention-based random access procedure for beam failure recovery of the special cell; indicate by the first device a candidate beam for beam failure recovery of the special cell to a second device via a preamble during the contention-based random access procedure; include an indication for indicating the beam failure for the special cell into a media access control (MAC) control element (CE); and transmit the MAC CE to the second device via a Msg. 3 during the contention-based random access procedure; wherein the special cell comprises a primary cell or a primary secondary cell, and wherein the MAC CE omits information related to the candidate beam for beam failure recovery of the special cell.
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414